UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-6498



STANLEY LYBA,

                                           Petitioner - Appellant,

          versus

KENNETH TAYLOR, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CA-93-1770-MJG)


Submitted:   February 7, 1996              Decided:   March 5, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Stanley Lyba, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Gwynn X. Kinsey, Jr., Assistant Attorney General, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition and Fed. R. Civ. P.

60(b) motion for relief from the judgment. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-
peal and dismiss the appeal on the reasoning of the district court.

Lyba v. Taylor, No. CA-93-1770-MJG (D. Md. Apr. 25, 1994). We deny
Appellant's motions for the preparation of a transcript at govern-

ment expense and for the appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2